Order entered October 18, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00421-CR

                  GEORGE RALPH BEACHEM, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-82711-2019

                                    ORDER

      On June 8, 2021, appellant requested that official court reporter Janet

Dugger prepare the reporter’s record in this appeal. That record was due on July

28, 2021. When it was not filed, we notified Ms. Dugger by postcard dated July 30,

2021 and directed her to file the reporter’s record by August 30, 2021. On the new

due date, Ms. Dugger filed an extension requesting thirty days in which to

complete the estimated 550-page record. We granted that request and ordered the
reporter’s record filed by October 1, 2021. To date, the reporter’s record has not

been filed and we have had no communication from Ms. Dugger.

      We ORDER court reporter Janet Dugger to file the complete reporter’s

record in this appeal by November 1, 2021. Should she fail to do so, we will order

she not sit until the complete record is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr. Presiding Judge, 296th Judicial District Court; Janet Dugger, official

court reporter, 296th Judicial District Court; and counsel for all parties.




                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE